DETAILED ACTION
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner’s amendment was given in an interview with the attorney of record, Nomugi Tomoyori on September 06, 2022.   

The claims have been amended as follow:
The subject matter of claim 4 is incorporated into independent claim 1 as underlined hereinafter.  Claim 11 is directed to the second embodiment in which the liquid is not used, thus the limitation relating to the content of the thermoplastic resin in the liquid is not incorporated into claim 11 as underlined hereinafter.  Claim 4 is now canceled. 
  
Claim 1. 	A fiber body forming method comprising:
	defibrating a raw material containing fibers to form a defibrated material;
	depositing the defibrated material to form a web;
	applying a liquid containing a thermoplastic resin which binds the fibers to the web, the thermoplastic resin having an average particle diameter of 100 nm or less, and the content of the thermoplastic resin in the liquid being 5 to 15 percent by mass; and
	heating the web to which the liquid is applied, to form a fiber body that is a sheet in which the fibers are bound with the thermoplastic resin,
	the fiber body including respective storage elastic modulus of 400 MPa or more, or 600 MPa or more at respective 150[Symbol font/0xB0]C or 100[Symbol font/0xB0]C.

Claim 4.  (Canceled)  

Claim 11. 	A fiber body forming method comprising:
	defibrating a raw material containing fibers to form a defibrated material;
	mixing the defibrated material and a thermoplastic resin which binds the fibers to form a mixture, the thermoplastic resin having an average particle diameter of 100 nm or less;
	depositing the mixture to form a web; and
	heating the web to form a fiber body that is a sheet in which the fibers are bound with the thermoplastic resin,
	the fiber body including respective storage elastic modulus of 400 MPa or more, or 600 MPa or more at respective 150[Symbol font/0xB0]C or 100[Symbol font/0xB0]C.

Election/Restrictions
This application is in condition for allowance except for the presence of respective claims 8-10 directed to “a sheet containing a thermoplastic resin” non-elected without traverse.  Accordingly, claims 8-10 are cancelled.

Allowable Subject Matter
Claims 1-3, 6-7 and 11 are allowed.  
The following is an examiner’s statement of reasons for allowance: 
Claim 1 is allowed, because the prior art does not disclose or suggest:  A fiber body forming method that specifically includes the following steps and particularly, with specific characteristic of the thermoplastic resin used therein as underlined hereinafter.
A fiber body forming method comprising:
	defibrating a raw material containing fibers to form a defibrated material;
	depositing the defibrated material to form a web;
	applying a liquid containing a thermoplastic resin which binds the fibers to the web, the thermoplastic resin having an average particle diameter of 100 nm or less, and the content of the thermoplastic resin in the liquid being 5 to 15 percent by mass; and
	heating the web to which the liquid is applied, to form a fiber body that is a sheet in which the fibers are bound with the thermoplastic resin,
	the fiber body including respective storage elastic modulus of 400 MPa or more, or 600 MPa or more at respective 150[Symbol font/0xB0]C or 100[Symbol font/0xB0]C.
Claims 2-3 and 6-7 are dependent directly on claim 1 and therefore, they are allowed as well.   

Similarly, claim 11 is allowed, because the prior art does not disclose or suggest: A fiber body forming method that specifically includes the following steps and particularly, the combination of mixing step with specific characteristic of the thermoplastic resin used therein as underlined hereinafter.  
A fiber body forming method comprising:
	defibrating a raw material containing fibers to form a defibrated material;
	mixing the defibrated material and a thermoplastic resin which binds the fibers to form a mixture, the thermoplastic resin having an average particle diameter of 100 nm or less;
	depositing the mixture to form a web; and
	heating the web to form a fiber body that is a sheet in which the fibers are bound with the thermoplastic resin,
	the fiber body including respective storage elastic modulus of 400 MPa or more, or 600 MPa or more at respective 150[Symbol font/0xB0]C or 100[Symbol font/0xB0]C. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant's arguments filed on July 27, 2022 have been considered.
In view of the arguments and amendment to the claims, the rejections under 35 U.S.C. 112, second paragraph, set forth previously have been withdrawn. All remaining claimed features have been clearly defined and have support in the specification. Applicant has also overcome by amendment the rejections set forth previously under 35 U.S.C. 103 over to Tsukasa OTA; US 20190232606 A1 alone or in combination with George Chen et al. US 20190062998 A1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW M ESLAMI whose telephone number is (571)272-8710.  The examiner can normally be reached on M-F 7:30 to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571)270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW M ESLAMI/Examiner, Art Unit 1748

/Eric Hug/Primary Examiner, Art Unit 1748